Citation Nr: 1134761	
Decision Date: 09/16/11    Archive Date: 09/23/11	

DOCKET NO.  09-22 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to May 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

Good or sufficient cause having been shown, the Veteran's case has been advanced on the Board's docket under the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2010).  


FINDING OF FACT

Bilateral hearing loss had its origin as the result of acoustic trauma sustained during active service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 38 C.F.R. §§ 3.102, 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, including those offered during the course of a hearing before the undersigned Veterans Law Judge in April 2011, as well as service treatment records, and both VA and private treatment records and examination reports.  

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran seeks service connection for bilateral hearing loss.  In pertinent part, he contends that hearing loss had its origin as the result of exposure to noise at hazardous levels during his period of active service.

In that regard, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2010).

Where a Veteran served for ninety (90) days or more during a period of war, and an organic disease of the nervous system, such as sensorineural hearing loss, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

The Board observes that, for the purpose of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores utilizing the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

Service treatment records are negative for history, complaints, or abnormal findings indicative of the presence of defective hearing.  At the time of a service separation examination in May 1946, the Veteran's hearing for the whispered voice was 15/15 bilaterally and no pertinent diagnosis was noted.  Moreover, at the time of a subsequent United States Naval Reserve examination in May 1950, his hearing for the whispered and spoken voice was once again 15/15, and no pertinent diagnosis was noted.  

The earliest clinical indication of the presence of arguably chronic hearing loss is revealed by a private audiometric examination dated in February 2001, almost 55 years following the Veteran's discharge from service, at which time there was noted the presence of postoperative bilateral hearing loss.

At the time of a VA audiometric examination in August 2008, it was noted that the Veteran's claims folder and service treatment records were available, and had been reviewed.  That examination revealed pure tone air conduction threshold levels, in decibels as follows:  



HERTZ




500
1000
2000
3000
4000
RIGHT
35
30
45
40
35
LEFT
50
45
70
80
85

Speech recognition as measured by the Maryland CNC word lists was 98 percent in the Veteran's right ear, and 86 percent in the left ear.  The pertinent diagnosis noted was bilateral, mild to severe asymmetric mixed hearing loss.  

According to the examining audiologist, there was no documentation of any complaint, diagnosis, or treatment of hearing loss within the Veteran's service treatment records.  Moreover, the Veteran had reported the onset of his hearing loss to be 20 years earlier, which is to say, 40 years following his separation from service.  

The audiologist noted that the Veteran had an extensive history of myringotomy and pressure equalization tube placement since the time of his discharge from service.  Under the circumstances, the examiner was of the opinion that it was "not likely" that hearing loss was due to or the result of an inservice event, injury, or disease, including acoustic trauma during service.  

During the course of a VA outpatient audiology consultation in March 2011, the Veteran indicated that he had been seen by his private ear, nose, and throat physician the previous week, at which time he had received treatment for a left ear infection.  An extensive history of chronic ear infections, pressure equalization tubes, and tympanic membrane perforations was reported.  

Audiometric examination revealed the presence of a mild to severe mixed hearing loss in the frequency range from 250 to 8,000 Hertz in the Veteran's right ear, and a severe to profound mixed hearing loss in that same frequency range in the left ear.  Otoscopic examination revealed the presence of large tympanic membrane perforations bilaterally.  

In correspondence of late March 2011, the Veteran's private ear, nose, and throat physician wrote that the Veteran had been under his care for many years "for significant sensorineural hearing loss requiring amplification."  According to the physician, he (i.e., the Veteran) had obvious noise-induced trauma as a gunnery officer in the military, which was the "initiating precipitating factor" that more than likely triggered his sensorineural hearing loss.  

The physician reflected that this had gradually worsened over the years with a pattern which was significant for noise-induced ear trauma causing a significant sensorineural component.  In the physician's opinion, the Veteran would require amplification for the rest of his life, "as his hearing loss (was) moderate to severely affected, especially in the noise trauma ratio."

As is clear from the above, there exists a difference of opinion regarding the nature and etiology of the Veteran's current bilateral hearing loss.  Nonetheless, a review of pertinent evidence on file discloses that, for at least a portion of the Veteran's service in the United States Navy, he served as a Gunnery Officer, an occupation in which he was presumably exposed to a significant amount of noise at hazardous levels.  

While the VA audiologist found that hearing loss was "not likely" due to or the result of an inservice event, injury, or disease, including acoustic trauma," the private otolaryngologist, who has apparently treated the Veteran for many years, was of the opinion that noise-induced trauma as a Gunnery Officer in service was the "initial precipitating factor" which likely triggered the current sensorineural hearing loss.  

Under the circumstances, the medical evidence of record is in equipoise, and that, with the resolution of all reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss is in order. 

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 120-21 (2004), the Veterans Claims Court held that VA must (1) inform a veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform him or her about the information and evidence that VA will seek to provide; (3) inform a veteran about the information and evidence he or she is expected to provide.  However, given the favorable disposition in this case, further discussion of the various provisions of the VCAA is unnecessary.  



ORDER

Service connection for bilateral hearing loss is granted.



	                        ____________________________________________
	L. HOWELL
	Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


